FRUGÉ, Judge.
This is a companion case with 179 So.2d 522, decided this date. The present plaintiff appealed insofar as his claim was rejected against the Employers Fire Insurance Company, liability insurer of Howard, the driver in whose car plaintiffs minor son was riding as passenger. For the reasons set forth in the companion suit, we affirm the judgment of the district court in favor of Edward E. Campbell, Sr., individually and for the estate of his minor son, Edward E. Campbell, Jr., against Fidelity & Casualty Company of New York. However, the judgment is reversed insofar as it rejected the demand against the defendant Employers Fire Insurance Company, which we now hold liable unto the plaintiff in solido with Fidelity & Casualty (subject to Employers’ policy limits).
Fidelity & Casualty Company of New York and Employers Fire Insurance Company are cast in solido for all trial and appellate costs of these proceedings.
Amended and affirmed.